UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. China New Greenfood Company Ltd. (Exact name of registrant as specified in the Charter) Nevada 000-53775 46-0522277 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) c/o Hunan Xiangmei Food Co, Ltd. 200 Taozhu Road, Wuxi Town Qiyang County, Yongzhou City Hunan Province, China (Address of Principal Executive Offices) (Zip Code) (86) 746-3269-828 (Registrants Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 11, 2011: 11,057,450 shares of common stock, par value $0.001 per share, issued and outstanding. CHINA NEW GREENFOOD COMPANY LTD. FORM 10-Q September 30, 2011 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II— OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. i PART 1 - FINANCIAL INFORMATION Item1. Financial Statements CHINA NEW GREENFOOD CO., LTD & SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS Unaudited Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets - As of September 30, 2011 and June 30, 2011 (Unaudited) 2 Condensed Consolidated Statements of Income - For the Three Monthsended September 30, 2011 and 2010 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive income - For the Three Months ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the Three months ended September 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 to 18 1 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD.) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 June 30, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Advances to suppliers and other prepaid expenses Total Current Assets Property, plant and equipment, net Farmland development costs, net Land use rights under capital lease, net Deposit on land use rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term loans payable $ $ Obligation under capital lease from related parties Accounts payable and accrued expenses Advances from customers - Taxes payable Due to related parties Total Current Liabilities Long-term loans payable Obligation under capital lease from related parties, less current portion Warrants liability Total Liabilities COMMITMENTS STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 100,000,000 shares authorized;11,057,450 shares issued and outstanding at September 30, 2011 and June 30, 2011 Additional paid in capital Retained earnings Statutory reserve Accumulated other comprehensive income - Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 2 CHINA NEW GREENFOOD COMPANY LTD (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD.) CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the three months Ended September 30, NET REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling and marketing expenses General and administrative expenses Total Operating Expenses INCOME FROM OPERATIONS OTHER (EXPENSE) INCOME: Interest income - Interest expense ) ) Non-operational income Change in fair value of warrants liability ) - Total Other (Expense) Income ) ) - INCOME BEFORE INCOME TAXES INCOME TAXES - - NET INCOME $ $ BASIC AND DILUTED INCOME PER COMMON SHARE $ $ BASIC WEIGHTED AVERAGE COMMON SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying footnotes are an integral part of these condensed consolidated financial statements 3 CHINA NEW GREENFOOD COMPANY LTD (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD.) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the three months Ended September 30, COMPREHENSIVE INCOME: Net Income $ $ Other Comprehensive Income: Foreign currency translation gain TOTAL COMPREHENSIVE INCOME $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 4 CHINA NEW GREENFOOD CO., LTD AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash used in operating activities: Depreciation Amortization-farmland development cost Amortization-land use rights under capital lease from related parties Change of fair value of warrants liability - Changes in assets and liabilities: Restricted cash ) Accounts receivable ) ) Inventories ) ) Advances to suppliers and other prepaid expenses ) ) Accounts payable and accrued expenses Advance from customers Taxes payable ) Due to related parties ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds of short-term loans payable Repayment of short-term loans ) ) Proceeds of loans from related party - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUILAVENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ NON-CASH FINANCING ACTIVITIES: Accrual of capital lease payments to related party $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements 5 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Organization China New Greenfood Co. Ltd. (the “Company”), formerly known as Newera Technology Development Co., Ltd was incorporated in Delaware on April 17, 2009 under thename of Newera Technology Development Co., Ltd. On January 28, 2011, the Company entered into a Share Exchange Agreement with Grain Wealth Limited, a British Virgin Islands company (“Grain Wealth”) and acquired all of the outstanding capital stock of Grain Wealth. In connection with the Share Exchange Agreement, the Company issued to Grain Wealth an aggregate of 9,200,000 shares of the common stock of the Company, at par value of $0.001 per share, so that upon completion of the Share Exchange, the shareholder of Grain Wealth own approximately 92% of the fully dilutedoutstanding shares of the Company prior to the issuance of the shares to the investors. Accordingly, Grain Wealth became the wholly owned subsidiary of the Company. Immediately prior to the Share Exchange, the Company had 1,000,000 shares of our Common Stock issued and outstanding. On January 28, 2011, in connection with the closing of the Share Exchange, the Company’s then chief executive officer and principal accounting officer Zengxing Chen cancelled 700,000 shares of the Common Stock that he owned, and resigned from our board of directors (the “Board”) and all officer positions that he held. The Companyappointed Taiping Zhou as the Chairman of the Board and Xiaohui Wu and Jiling Zhou as members of the Board, and the Company also appointed Taiping Zhou as their Chief Executive Officer and Jiling Zhou as President. In connection with the Share Exchange Agreement. The Company issued an aggregate of 500,000 shares of the Common Stock as compensation for legal and consulting services rendered. The issuance of such securities was exempt from registration pursuant to Section 4(2) of, and Regulation D and/or Regulation S promulgated under the Securities Act of 1933, as amended (the “Securities Act”). Immediately after theShare Exchange, the Company entered into a securities purchase agreement (the “Purchase Agreement”) with four investors (the “Investors”) for the issuance and sale in a private placement of shares of Common Stock, for aggregate gross proceeds of $3,782,393 (including sales commission of $264,663) at a per share purchase price of $3.5769 (the “Private Placement”). In connection with the private placement and pursuant to the Securities Purchase Agreement, the placement agent and advisors received the following compensation: (i) 7% of the gross proceeds received from the sale of the Securities of $264,663 as a placement commission; (ii) warrants to purchase up to 105,745 shares of Common Stock with the same term of the warrants issued to investors. Subsequently, on April 1, 2011, the Company’s namewas changed from “Newera Technology Development Co., Ltd” to Chine New Greenfood Co., Ltd” in order to more effectively reflect the Company’s business and communicate the Company’s brand identity to customers. The above mentioned merger transaction has been accounted for as a reverse merger under the purchase method of accounting since there was a change of control. Accordingly, Grain Wealth is treated as the continuing entity for accounting purposes. Grain Wealth Limited is a limited liability company organized under the laws of the British Virgin Island (the “Grain Wealth”) on September 8, 2010.Grain Wealth owns 100% of the issued and outstanding capital stock of Qiyang County Xiangmei Food Technical Research and Development Co., Ltd. (“Xiangmei Food”), a wholly foreign-owned enterprise (“WFOE”) with limited liability, incorporated under the People’s Republic of China (the “PRC”) on December 23, 2010.Xiangmei Food has entered into a series of contractual agreements with the owner of Hunan Xiangmei Food Co., Ltd. (“Hunan Xiangmei”). 6 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION (Continued) Hunan Xiangmei is a limited liability company formed under laws of the PRC on March 27, 2006, with a total registered capital of RMB 10 million (approximate to $1.2 million), contributed by two individual shareholders, Mr. Wu YaoTian and Mr. Zhou Taiping. On December 24, 2009, Mr. Wu YaoTian transferred all of his ownership interest to Mr. Zhou Taiping, the Chairman of Hunan Xiangmei, and Mr. Zhou became the sole owner of Hunan Xiangmei, which is engaged in the business of growing, processing and distributing glutinous rice and other consumer food products such as frozen stuffed dumplings and ice cream products in the PRC. On December 23, 2010, Xiangmei Food entered into a series of contractual arrangements with Hunan Xiangmei.These contractual agreements require the pledge of Mr. Zhou’s equity interests in Hunan Xiangmei to Xiangmei Food. At any time during the agreement period, Xiangmei Food has exclusive rights to acquire any portion of the equity interests of Hunan Xiangmei. In addition, Xiangmei Food has sole discretion to appoint directors of Hunan Xiangmei and is entitled to certain management fees from Hunan Xiangmei. Under these contractual arrangements, which obligate Xiangmei Food to absorb a majority of the risk of loss from Hunan Xiangmei’s activities and entitle it to receive a majority of its residual returns, Xiangmei Food has gained effective control over Hunan Xiangmei. Through these contractual arrangements, Xiangmei Food now holds the variable interests of Hunan Xiangmei, and Xiangmei Food becomes the primary beneficiary of Hunan Xiangmei. Based on these contractual arrangements, Hunan Xiangmei is considered as a Variable Interest Entity (“VIE”)under ASC 810, "Consolidation ", because the equity investor in Hunan Xiangmei no longer has the characteristics of a controlling financial interest. Accordingly, Hunan Xiangmei is consolidated under ASC 810. On March 23, 2011, Xiangmei Food entered into a Share Exchange Agreement with Qiyang Honghui Agricultural Technoloical and Development Co., Ltd. ("Honghui") to purchase 100% of shares of Honghui for a price of $15,225(RMB100,000). As a result of the Share Exchange, Honghui is a 100% owned subsidiary of Xiangmei Food. On June 30, 2011, Zhou Taiping entered into a Share Transfer Agreement to transfer 100% of his shares in Hunan Xiangmei to Honghui for free. As a result of the transfer agreement, Hunan Xiangmei became 100% owned by Honghui. On August 1, 2011, Qiyang Honghui completed the registration of the equity change of Hunan Xiangmei with local administration for industry and commerce for the closing of the Transaction. As a result of the Transaction, Qiyang Honghui became a sole shareholder of Hunan Xiangmei, and therefore also a wholly owned subsidiary of the Company. On September 27, 2011, Xiangmei Food (WFOE), Hunan Xiangmei and its shareholder agreed to terminate a series of contractual agreements dated December 23, 2010.Pursuant to these termination agreements, Hunan Xiangmei is no longer a variable interest entity. The termination agreements have no effect on the consolidated financial statements since Hunan Xiangmei became a wholly-owned subsidiary of Qiyang Honghui. Basis of presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles of the United States (“US GAAP”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of the management, all adjustments (consisting only of normal recurring entries) considered necessary for a fair presentation have been included. These condensed consolidated financial statements and notes should be read in conjunction with the audited consolidated June 30, 2011 and 2010 financial statements and notes included in the Form 10-k and Form 8-K/A filed with the Securities and Exchange Commission (“SEC”) on September 28, 2011 and on April 28, 2011, respectively. Operating results for the three months ended September 30, 2011 may not be necessarily indicative of the results that may be expected for the full year. Principal of Consolidation Theunaudited condensed consolidated financial statements include the financial statements of China New Greenfood, Grain Wealth, Xiangmei Food and its 100% owned subsidiary Honghui and its 100% owned subsidiary Hunan Xiangmei (collectively, “the Company”). All significant inter-company balances and transactions are eliminated upon consolidation. 7 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and the related disclosures at the date of the financial statements and during the reporting period. Actual results could materially differ from these estimates. Significant estimates in the three months ended September 30, 2011 and 2010 include the allowance for doubtful accounts, the reserve for slow moving or perishable inventory, the useful life of property and equipment and intangible assets, and assumptions used in assessing impairment of long-term assets. Fair value of financial instruments The Company adopted the guidance of Accounting Standards Codification (“ASC”) 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other then quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputswhich reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, advances to suppliers, accounts payable, advance from customer accrued expenses and short-term loans, and due to related parties approximate their fair market value based on the short-term maturity of these instruments. The fair value of the long-term loans as of September 30, 2011 and 2010 also approximated its recorded value because the interest rates are not substantially different than current interest rates. The Company evaluated the fair value of the capital lease obligation – related parties, net of current portion at the balance sheet dates and determined that the book value of equipment loans payable approximated the fair market value based on level 3 inputs. The Company estimated the fair value of the warrants liability based on the level 3 inputs (See Note 16.) Cash and cash equivalents For purposes of the statements of cash flows, the Company considers all highly liquid instruments purchased with an original maturity of three months or less and money market accounts to be cash equivalents. The Company maintains cash and cash equivalents with various financial institutions in the PRC. Balances in banks in the PRC are uninsured. Restricted cash In order to secure its loan, banks in China often require certain deposits to be held as a percentage of loans in a separate bank’s account. Usually the Company is prohibited from using the deposit without authorization from the banks.The required deposit is reported as restricted cash in the accompanying balance sheets. Concentrations of credit risk The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC's economy. The Company's operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and trade accounts receivable. All of the Company’s cash is maintained with state-owned banks within the People’s Republic of China of which no deposits are covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. A significant portion of the Company's sales are credit sales which are primarily to customers whose ability to pay is dependent upon the industry economics prevailing in these areas; however, concentrations of credit risk with respect to trade accounts receivables is limited due to generally short payment terms.The Company also performs ongoing credit evaluations of its customers to help further reduce credit risk. 8 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Inventories Inventories, consisting of raw materials, work in process and finished goods related to the Company’s products are stated at the lower of cost or market utilizing the weighted average method. An allowance is established when management determines that certain inventories may not be saleable. If inventory costs exceed expected market value due to obsolescence or quantities in excess of expected demand, the Company will record reserves for the difference between the cost and the market value. The Company maintains a reasonable balance of frozen foods inventory on hand throughout the year and has not experienced any slow moving or perishable items. In 2011, the Company switched to a different sale strategy for agricultural crops such as glutinous rice in expectation of continuous market price rise. The majority of the Company’s inventory as of September 30 and June 30, 2011 consisted of the crops or growing crops ready for or close to sale in the market. Prepayments forgrowing crops, considered work in process, are mainly costs incurred to grow the crops. The costs included direct cost such as seed selection, fertilizer, labor costs and contract fee that are spent in growing glutinous rice, peanuts and sesame on the contracted farmland and indirect cost which includes amortization of farmland development cost. All the costs are accumulated until the time of harvest and then allocated to glutinous rice, peanuts and sesame based on usage of the farmland in July and October, the harvest seasons of glutinous rice, and August, the harvest season of peanuts and sesame. Property, plant and equipment Property and equipment is carried at cost and depreciated on a straight-line basis over the estimated useful lives of the assets. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized.When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. The Company evaluates property and equipment for impairment when events or changes in circumstances reflect the possibility that their recorded value may not be recoverable. No events or condition occured during the period ended September 30, 2011 that required the Company to record an impairment. Income taxes The Company accounts for income taxes under the provisions of ASC740 “Income Taxes”, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statement basis of assets and liabilities. Valuation allowances are established against net deferred tax assets when it is more likely than not that some portion or all of the deferred tax asset will not be realized. 9 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Advances from customers Advances from customers consist of prepayments from customers for merchandise that had not yet been shipped. The Company recognizes the deposits as revenue as customers take delivery of the goods, in accordance with its revenue recognition policy. Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. The Company recognizes revenues from the sale of glutinous rice and other consumer food upon shipment and transfer of title. Shipping costs Shipping costs are included in selling expenses and totaled $202,826 and $159,182for the three months ended September 30, 2011 and 2010, respectively. Advertising Advertising is expensed as incurred and is included in selling expenses on the accompanying statement of operations. For the three months ended September 30, 2011 and 2010, advertising expense amounted to $42,974 and $5,876, respectively. Foreign currency translation The reporting currency of the Company is the U.S. dollar. The functional currency of the Company is the local currency, the Chinese Renminbi (“RMB”). Results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income.Transactions denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing on the transaction dates. Assets and liabilities denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing at the balance sheet date with any transaction gains and losses, if any, that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency. Asset and liability accounts at September 30, 2011 and June 30, 2011 were translated at 6.4018RMB to $1.00 and at 6.4640RMB to $1.00, respectively. Equity accounts were stated at their historical rate. The average translation rates applied to the statements of income for the three months ended September 30, 2011 and 2010 were 6.4231RMB and 6.7803RMB to $1.00, respectively. Cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. 10 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Earnings per share (EPS) Earnings per share is calculated in accordance with the ASC 260. Basic net earnings per share is based upon the weighted average number of common shares outstanding.Diluted earnings per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. NOTE 3 – INVENTORIES Inventories consist of the following: September 30, 2011 June 30, 2011 Raw materials $ $ Work in process Finished goods Total $ $ NOTE 4 – PROPERTY, PLANTAND EQUIPMENT Property,plant and equipment consist of the following: Useful Life September 30, 2011 June 30, 2011 Office equipment and furniture 5 Years $ $ Manufacturing equipments 5-10 Years Vehicles 5 Years Building and building improvements 5-30 Years Less: accumulated depreciation ) ) Construction-in-progress Propertyand equipment, net $ $ For the three months ended September 30, 2011 and 2010, depreciation expense amounted to $180,353and $158,926, of which $107,163 and $98,078 is included in cost of sales, $6,377 and $7,932 included in selling expense, and $66,813 and $52,916 is included in general and administrative expenses, respectively. 11 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 – FARMLAND DEVELOPMENT COSTS Since 2006, the Company has entered into several land developing agreements with a number of farming cooperatives. The farmland development costs are the costs to develop the farmland, which include water distribution systems and drainage tile. The Company also hires labor to grow and harvest glutinous rice, peanuts and sesame on its leased landf. The agreements have terms of 10 years expiring on various dates. The Company uses the straight-line method to amortize the long-term prepayments over the life of the contracts. As of September 30, 2011 and June 30, 2011, the Company has unamortized farmland development costs in the amount of $14,235,353 and $14,490,299, respectively. Farmland development costs as of September 30, 2011 and June 30, 2011 are as follows: September 30, 2011 June 30, 2011 Farmland development costs $ $ Less: accumulated amortization ) ) Farmland development costs, Net $ $ Amortization of Farmland Development Costs attributable to future periods is as follows: Twelve months ending September 30: $ Thereafter $ NOTE 6 – DEPOSIT ON LAND USE RIGHTS There is no private ownership of land in China. Land is owned by the government and the government grants land use rights for specified terms. As of September 30, 2011, the Company paid deposits of 1,200,000 RMB ($187,447) for the land use right of 100 acres in the Hunan QiYang Industry Development Zone. The land use rights will have a 50 year terms upon delivery of certificate of land use rights title from the local government in the PRC. As of September 30, 2011, the Company has been constructing buildings on the land. However, the land use title has not been issued to the Company until the construction is completed. The Company records no amortization until the construction is complete. 12 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 7 – SHORT-TERM LOANS At September 30, 2011 and June 30, 2011, short-termloans payable consisted of the following: September 30, 2011 June 30, 2011 Loans payable to Agriculture Development Bank of China (“ADBC”), due on September 16, 2011 with annual interest of 5.31%. The outstanding balance was repaid on September, 16, 2011. $ - $ Loan payable to Industrial and Commercial Bank of China, due on November 14, 2011 with annual interest of 5.31% and guaranteed by Yongzhou Small to Mid-size Company CreditGuarantee Co. Ltd. Loan payable to Industrial and Commercial Bank of China, due on April 18, 2012 with annual interest of 6.66% Loans payable to ADBC, due on August 31, 2012 with annual interest ratesof 5.85%， - Loans payable to ADBC, due on August 31, 2012 with annual interest ratesof 6.56%，secured by the frozen food production lines of the Company - Loans payable to ADBC, due on June 18, 2012 with annual interest ratesof 6.56% - Total $ $ The weighted average short term loan balance was $5,405,609 and $7,696,367 as of September 30, 2011 and June 30, 2011. The weighted average interest rate for short term loan was 5.82% and 5.50% for the three month ended September 30, 2011 and 2010 respectively. NOTE 8 – LONG-TERM LOANS At September 30, 2011 and June 30, 2011, long-term loans consisted of the following: September 30, 2011 June 30, 2011 Loan payable to ADBC, due on April 28, 2013, with annual interest rate of 6.65%, and secured by commercial real estate owned by the Company.* $ $ Loan payable to ADBC, due on August 31, 2012, with annual interest rate of 5.85%** - Loan payable to ADBC, due on April 23, 2013, with annual interest rate of 6.31%, and secured by the Company’s buildings and land use rights owned by Zhou Taiping and Zhou Jiling, *** Loan payable to Village Bank of Qiyang County, due on March 31, 2013, with annual interest rate of 10.665%.**** Total $ $ * At April 29, 2008, the Company borrowed $758,045 (RMB 5,000,000) from Agriculture Development Bank of China (ADBC).The loan was utilized in purchasing glutinous rice powder product line and constructing warehouses. On February 12, 2011, the Company repaid approximately $119,350 (RMB 800,000). ADBC has approved extension of all the remaining principle repayments, a total of $656,065 (RMB 4,200,000) to April 28, 2013. **The loan borrowed on May 19, 2011 was utilized specifically for purchase of glutinous rice from local farmers. The principle amount of $781,030 (RMB 5,000,000) and $1,249,649 (RMB 8,000,000) are due on July 31, 2012 and August 31, 2012, respectively. ADBC requires the Company to collect at least 50% of its sales. Otherwise, ADBC is granted the right to demand early repayment of the loans. *** The loan borrowed on June 27, 2011 was utilized specifically for raw material purchases. The principal amounts of $781,030 (RMB 5,000,000), $781,030 (RMB 5,000,000) and $562,343 (RMB 3,600,000) are due on February 28, 2013, March 30, 2013 and April 20, 2013, respectively. ADBC requires the Company to collect at least 50% of its sales. Otherwise, ADBC is granted the right to demand early repayments of the loans. **** On March 30, 2011, the Company borrowed $765,410 (RMB 4,900,000) from Village Bank of Qiyang County, due on March 30, 2013, with annual interest rate of 10.665%. The loan was used for working capital purpose. All long-term loans are due within the twelve months ending September 30, 2012. 13 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 9 - OBLIGATIONS UNDER CAPITAL LEASES FROM RELATED PARTIES The Company leases a total of 7,529 square meters of land at its manufacturing site from Mr. Zhou Jiling and Mr. Zhou Taiping CEO and Director of the Company respectively. The annual lease payment commenced in April 2006 for a total of RMB 94,861 (approximately $14,202). The lease expires on December 30, 2055. The present value of the total lease payments at inception was RMB 1,414,260 (approximately $214,574), which was calculated with a discount rate of 6.39%, a prevailing PRC long-term borrowing rate in April, 2006. Future rental payments applicable to the above capital leases with remaining terms in excess of one year were as follows: Twelve months ending September 30, Capital lease payments $ Thereafter Total minimum lease payments Less amount representing interest Present value of net minimum lease payments Less current obligation Long-term obligations $ NOTE 10 – INCOME TAXES As of September 30, 2011, the Company is governed by the Income Tax Law of the U.S.,the PRC and British Virgin Islands. However, pretax earnings of a foreign subsidiary are only subject to U.S. taxation when effectively repatriated. Since the Company intends to indefinitely reinvest all pretax earnings from its foreign subsidiaries, no earnings are taxable for United States income tax purpose. 14 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 10 – INCOME TAXES (continued) The Company is incorporated in the United States. It had incurred a net operating losses for the three months ended September 30, 2011 for United States income tax purposes totaling $118,970 which may be available to reduce future years’ taxable income. These carryforwards will expire, if not utilized by 2031. Management believes that the realization of the benefits arising from this loss appears to be uncertain due to the Company’s limited operating history and continuing losses for U.S. income tax purposes. Accordingly, the Company has provided a 100% valuation allowance at September 30, 2011. The valuation allowance at September 30, 2011 was $40,450.The Company’s management reviews this valuation allowance periodically and makes adjustments as necessary. According to China State Administration of Taxation in Qiyang County in Hunan Province, from September 1, 2006 to December 24, 2009, Hunan Xiangmei, the Company’s Chinese operating subsidiary was considered a foreign invested joint venture, which is entitled to a tax holiday of full (100%) income tax exemption for five years following by a 50% reduction in income tax for additional three years. In December 2009, Hunan Xiangmei was awarded as “a Leading Agricultural Enterprise in Hunan Province”, which entitles Hunan Xiangmei a full income tax exemption as long as the entity is in existence and the favorable tax policy to encourage agricultural-related business is in effect. As a result, Hunan Xiangmei had not incurred any income tax since its inception. All tax years since inception remain subject to examination by the tax authorities. Xiangmei Food, established on December 23, 2010, also receives full income tax exemption from local tax authority of PRC as agricultural enterprise effectively on March 29, 2011 and will continue receive the income tax exemption as long as the favorable tax policy remains unchanged. Grain Wealth was incorporated in the British Virgin Islands. Under the current laws of the British Virgin Islands, this entity is not subject to income taxes. Value Added Tax The Company is subject to value added tax (“VAT”) for manufacturing products including frozen foods and ice-cream. The applicable VAT tax rate is 17% for products sold in the PRC. The Company is exempt from paying VAT for sale of crops including glutinous rice, sesame and peanuts cultivated by the Company itself in accordance with VAT regulation in PRC. VAT payable in the PRC is charged on an aggregated basis at a rate of 17% on the full price collected for the goods sold or, in the case of taxable services provided, at a rate of 17% on the charges for the taxable services provided, but excluding, in respect of goods, any amount paid in respect of VAT included in the price or charges, and less any deductible VAT already paid by the taxpayer on purchases of goods in the same financial year. NOTE 11 – DUE TO RELATED PARTIES On September 30 2011, the Company owed principal of $288,981 (RMB 1,850,000) to Taiping Zhou which was recorded under Due to related parties on the condensed consolidated balance sheets, CEO of the Company. From time to time, Taiping Zhou provided advances to the Company for working capital purpose. The advances were usually short-term in nature and bore interest similar to popular bank interest rate in the same period. As discussed in Note 9, the Company leases a total of 7,529 square meter of land as its manufacturing site from Zhou Taiping Zhou and Jiling Zhou, CEO and President of the Company respectively. As of September 30 and June 30, 2011, theCompany owed to Taiping Zhou and Jiling Zhou respectively, a current incurred capital lease obligation and interest expense of $81,498 and $77,045, respectively. On March 23, 2011, Qiyang Xiangmei Food Technical and Development Co., Ltd ("Xiangmei Food") entered into a Share Exchange Agreement with Qiyang Honghui Agricultural Technoloical and Development Co., Ltd. ("Honghui") to purchase 100% of shares of Honghui for a price of RMB 100,000 from Mr.Taiping Zhou andJiling Zhou. As of September 30, 2011, the Company has not paid off the balance and therefore owed Taiping Zhou and Jiling Zhou a total of $15,621. The Company leased two houses located adjacent to the Company as staff dormitory from Taiping Zhou and Jiling Zhou, the lease is effective from March 1, 2008 to February 28. 2018. The annual rent is approximately $10,190 (RMB 67,626). The Company paid $2,632 rent expense to Taiping Zhou and Jiling Zhou for three months ended September 30, 2011. As of September 30 and June 30, 2011,$420,248 and $410,298 accrued interest payable to Taiping Zhou and Jiling Zhou were included in the due to related parties balance respectively. NOTE 12– COMMITMENTS On September 23, 2009, the Company signed a contract with the Management Committee of Qiyang Industrial Development Zone to purchase land use rights as discussed in Note 6. Based on the contract, the Company is required to make investments worth at least RMB 50, 000,000 (approximately $7.7 million), including equipment and construction of a building on the land within two years of the contract date.If the Company’s total investments are below RMB 50,000,000, the Company is required make payments of additional RMB 80,000 per chinese acre, totaling approximately four million RMB (approximately $0.6 million). As of September 30, 2011, the Company has spent approximately RMB 60,373,699 (approximately $9.4 million) to construct the plant and install the equipment. The construction is expected to be completed by early 2012. The Company entered into annual land lease agreements with farming cooperatives to cultivate various crops. As discussed in Note 5, the Company also entered in farmland development agreements with these farming cooperatives, which automatically extend the land lease term to 10 years. The annual land lease fee is RMB 150 yuan ($23) perChinese acre for glutinous rice and peanut and RMB 140 yaun ($22) for Sesame. As of September 30, 2011, future lease payments related to the land lease agreement are as follows: 15 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 12– COMMITMENTS (continued) Twelve months ending September 30, Land lease payments $ Thereafter Total future lease payments $ In addition to self-cultivated farmland, the Company alsosigned contracts with local farmers to purchasecrops including glutinous rice, peanuts and sesame planted in their farmland.These contracts are usually effective for one calendar year. The Company is obligated to purchase all the crops at the higher of fixed minimum prices or market price. In the fiscal year 2011, the Company has signed contracts to purchase glutinous rice grain yielded from 13,730 Chinese acres of glutinous rice farmlandsat the higher of a fixed price of $0.46 (RMB 3) per kg per Chinese acre or the market price. Expected yield per chinese acre is approximately 400 kg per season and glutinous rice is harvested twice a year. As of September 30, 2011, the Company is committed to pay at least $5,097,772 for the expected glutinous rice grain output. In the fiscal year 2011, the Company has signed contract to purchase peanuts yielded from 1,456 Chinese acres of peanuts farmlands at the higher of a fixed price of $1.55 (RMB 10) per kg and the market price. Expected output per Chinese acre is approximately 140 kg and peanut is harvested once a year. As of September 30, 2011, the Company is committed to pay at least $315,347for the expected peanuts. In the fiscal year 2011, the Company has signed contracts to purchase sesame yielded from 5,222 Chinese acres of sesames farmland at the higher of a fixed price of $2.01(RMB 13) per kg and the market price. Expected output per Chinese acre is approximately 70 kg and sesame is harvested twice a year. As of September 30, 2011, the Company is committed to pay at least $735,095for the expected sesame. On February 3, 2011, the Company entered into a consulting agreement with its Chinese legal counsel. Pursuant to the agreement, the Company is obligated to pay a legal fee of approximately $62,482 (RMB 400,000) if listed in any major US Stock Exchange in the future. As disclosed in Note 11, the Company leased two houses located adjacent to the Company as staff dormitory from Taiping Zhou and Jinling Zhou.As of June 30, 2011, the future lease payments are as follows: Twelve months ending September 30, House lease payments $ Thereafter Total future payments $ NOTE 13 – CONCENTRATION OF CREDIT RISKS One customer accounted for approximately 12.8% of the total sales for the three months ended September 30, 2011 and 2010. NOTE 14 – EARNINGS PER SHARE The Company computes the weighted-average number of common shares outstanding in accordance with ASC 805. The pronouncement states that in calculating the weighted average shares when a reverse merger took place in the middle of the year, the number of common shares outstanding from the beginning of that period to the acquisition date shall be computed on the basis of the weighted-average number of common shares of the legal acquiree (the accounting acquirer) outstanding during the period multiplied by the exchange ratio established in the merger agreement. The number of common shares outstanding from the acquisition date to the end of that period will be the actual number of common shares of the legal acquirer (the accounting acquiree) outstanding during that period. As of September 30, 2011, the Company had outstanding warrants to acquire 105,745 shares of common stock, with an exercise price of $4.29. As of September 30, 2011, all the outstanding warrants were considered anti-dilutive and were not included in the weighted average shares-diluted calculation using the treasury stock method. 16 CHINA NEW GREENFOOD CO. LTD. AND SUBSIDIARIES (FORMERLY NEWERA TECHNOLOGY DEVELOPMENT CO., LTD) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 15 – STATUTORY RESERVES: The Company’s Chinese subsidiaries are required to make appropriations to reserve funds, comprising the statutory surplus reserve, statutory public welfare fund and discretionary surplus reserve, based on after-tax net income determined in accordance with generally accepted accounting principles of the PRC (the “PRC GAAP”). Appropriation to the statutory surplus reserve should be at least 10% of the after tax net income determined in accordance with the PRC GAAP until the reserve is equal to 50% of the entities’ registered capital. Hunan Xiangmei’s registered capital is $1,207,729 (RMB10,000,000). Hunan Xiangmei reserved up to 50% of the entities’ register capital (in RMB) as of September 30, 2011 and June 30, 2011. NOTE 16 – WARRANTSLIABILITY On January 28, 2011, in connection with the private placement and pursuant to the Securities Purchase Agreement, the Company issued warrants to the exclusive placement agent to purchase up to 105,745 shares of common stock, with an exercise price of $4.29 per share, exercisable within 5 years of the date of issue. The Company has determined that the warrants do not meet the conditions for equity classification pursuant to ASC 815, “Derivatives and Hedging”. Therefore, these warrants were classified as a liability. The exercise price of the warrant is subject to adjustments under certain circumstances. The fair value of the warrants was calculated using the Black-Scholes options pricing model using the following assumptions: volatility 176.39%, risk free interest rate 0.96% and expected term of five years. The fair value of those warrants at the grant date was calculated at $313,005 which was recorded and reduced additional paid in capital. The change in fair value of these warrants was $37,162 for the three months ended September 30, 2011. Following is a summary of the status of warrants activities as of September 30, 2011: Number Weighted Average of Average Remaining Life Aggregate Warrants Exercise Price in Years Intrinsic Value Outstanding, July 1, 2011 $ - Granted - $ - - - Exercised - Outstanding, September 30, 2011 $ - Exercisable, September 30, 2011 $ - NOTE 17 – PRODUCT LINE INFORMATION Based on qualitative and quantitative criteria established by the accounting standard, “Disclosures about Segments of an Enterprise and Related Information”, the Company considers itself to be operating within one reportable segment. The Company’s net revenue and cost of goods sold by product lines for the three months ended September 30, 2011 and 2010 are as follows: Three months ended September 30, 2011 Glutinous Rice and Glutinous Rice Grain Frozen Rice Dumplings Frozen Dumplings Frozen Pasta Ice Cream Peanut and Sesame Total Net Revenues $ Cost of Sales Gross Profit Gross Profit % 49
